ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1, 3, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of
the claimed invention, including a collimator assembly, comprising at least a first collimator and a second collimator, the first collimator and the second collimator being configured to be moveable relative to each other such that the collimator assembly is switchable at least between a first collimation mode and a second collimation mode, in the first collimation mode, the first collimator and the second collimator are superposed with each other in a thickness direction of the collimator assembly, such that the collimator assembly has a first combined pattern for collimating and shielding rays incident onto the collimator assembly and such that a portion of the collimator assembly for shielding the rays has a first ray shielding thickness, wherein the rays comprise one or more of gamma rays, x-rays, and incident light rays, wherein, in the second collimation mode, the first collimator and the second collimator are superposed with each other in the thickness direction of the collimator assembly, such that the collimator assembly has a second combined pattern for collimating and shielding rays incident onto the collimator assembly and such that another portion of the collimator assembly for shielding the rays has a second ray shielding thickness, and the first combined pattern is different from the second combined pattern, and the first ray shielding thickness is different from the second ray shielding thickness, wherein the first collimator comprises a first pattern for collimating and shielding rays incident onto the first collimator; and the second collimator comprises a second pattern for collimating and shielding rays incident onto the second collimator, and different combinations of the second pattern and the first pattern in the first collimation mode and the second collimation mode defines the first combined pattern and the second combined pattern respectively.
However, the prior art of record fails to teach or fairly suggest the collimator apparatus wherein the first pattern and the second pattern are configured such that in one of the first collimation mode and the second collimation mode, one of the first pattern and the second pattern is at least partly embedded into the other of the first pattern and the second pattern, in the manner as required by Claim 1.
Claims 3, 4, and 6-15 are allowed by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 01/21/2022, with respect to 35 USC 112 rejections of the claims have been fully considered and are persuasive.  The 35 USC 112 rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/26/2022